                                                                                   FILED
                                                                           U.S. DISTILICT COURT
                                                                              AlJG'Jf -TA
                      IN THE UNITED STATES DISTRICT COURT

                                                                          2018 NOV-8 PH 3:52
                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                          CLERK.
                                   DUBLIN DIVISION
                                                                              SO-H'TiPcr GA.

CHARLIE BRANNER JUNIOR,

              Plaintiff,

       V.                                                CV 318-080


JERMAINE WHITE, Warden; WANDA
ATKINS, Counselor; ALEXANDER
ROBERT, Unit Manager; and RUFUS
LOGAN, Unit Manager,

              Defendants.



                                        ORDER



       Plaintiff filed this case in the Southern District of Georgia even though the named

defendants are located in Washington County, Georgia, and Butts County, Georgia. (See

doc. no. 1, p. 4.) Because Washington County and Butts County are in the Middle District of

Georgia, the proper venue is the Macon Division of the Middle District of Georgia. 28

U.S.C. § 1391(b).

       In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Middle District of Georgia, Macon Division. 28 U.S.C. § 1406(a).

The Court also DIRECTS the Cleri<^"0 forward the file to that District.

       SO ORDERED this                  day of NovemWj2018, at Augusta,




                                           UNITED STATES DISTRICT JUDGE
